EXHIBIT V

MIDCOUNTRY BANK, PIONEER MILITARY LENDING DIVISION

 

AMENDED AND RESTATED

NON-RECOURSE LOAN SALE AND MASTER SERVICES AGREEMENT

This Amended and Restated Loan Sale and Master Services Agreement (the
“Agreement”) is made between MidCountry Bank, through its Pioneer Military
Lending Division (“MidCountry Bank”), Pioneer Funding, Inc. (“Funding”) and the
other affiliated entities which are signatories hereto (Funding and such other
entities being collectively referred to as “Pioneer”) and UMB Bank, N.A.
(“Agent”) is made effective as of June 12, 2009 (the “Effective Date”).

 

1.

Overview

Agent is a party to that certain Secured Senior Lending Agreement dated as of
June 12, 2009 (the “Lending Agreement”) between Pioneer, Agent, and certain
other lenders pursuant to which Agent and the other lenders have agreed to
provide financing to Pioneer to finance acquisition of consumer loans made to
military personnel. This Agreement is an Exhibit to the Lending Agreement and is
executed in connection therewith and it states the terms and conditions by which
MidCountry Bank, WITHOUT RECOURSE to MidCountry Bank, will sell such consumer
loans, to Funding and provide various services to Pioneer, including consumer
loan servicing and retail installment contract servicing (collectively, the
“Services”). This Agreement is intended to cover any and all Services requested
by Pioneer and provided by MidCountry Bank during the term of this Agreement.
Defined terms used herein, but not otherwise defined herein shall have the
meanings given to them in the Lending Agreement.

 

2.

Term of Agreement; Termination

(a)       The term of this Agreement will begin on the Effective Date and,
unless terminated as provided herein, will expire five years later; provided,
however, on each anniversary of the Effective Date, the term hereof shall be
extended automatically for an additional one-year period.

(b)       Any party may terminate this Agreement upon not less than one hundred
eighty (180) days advance written notice to the other parties. Any termination
of this Agreement will not affect the obligation to pay for Services actually
provided during the remainder of the term.

(c)       MidCountry Bank may also terminate this Agreement or suspend service
upon thirty (30) days notice to Pioneer and to Agent, or its successor as Agent
under the Lending Agreement in the event of (i) a payment default by Pioneer, or
(ii) Pioneer’s breach or failure to materially comply with any other obligation
of Pioneer under this Agreement and such breach or failure is not cured within
thirty (30) days after receipt of written notice of the same.

(d)       Pioneer may also terminate this Agreement if MidCountry Bank breaches
any material term or condition of this Agreement and fails to cure such breach
within thirty (30) days after receipt of written notice of same to the other
parties hereto.

 

 



 

--------------------------------------------------------------------------------

(e)       Notwithstanding anything stated in this Agreement to the contrary, the
Agent may also terminate this Agreement at any time upon written notice thereof
to MidCountry Bank and Pioneer, (i) in the event MidCountry Bank or MCFC is
closed for any reason or is made the subject of a bankruptcy, conservatorship,
receivership or similar proceeding or control of which is otherwise taken over
by any government regulatory authority, (ii) military consumer loans will no
longer be purchased by Pioneer from MidCountry Bank or (iii) ownership of
MidCountry Bank is transferred to an owner which is not reasonably acceptable to
the Agent and the Required Banks.

 

3.

Sale of Loans

MidCountry Bank will, WITHOUT RECOURSE to MidCountry Bank, originate for sale,
to Funding military consumer loans (the “Loans”) made by MidCountry Bank in the
ordinary course of business as previously conducted by Pioneer, and in
accordance with (i) MidCountry Bank’s lending policy, and (ii) the continuing
lending guidelines of Pioneer, as both may be amended from time to time. Funding
will have the exclusive right to purchase, WITHOUT RECOURSE to MidCountry Bank,
all of such Loans offered for sale by MidCountry Bank, and payment for such
Loans shall be settled on a daily basis or on such other periodic basis as the
parties may from time to time determine. All Loan sales will be upon fair and
reasonable terms no less favorable to Pioneer than would be obtained in a
comparable arm’s-length transaction with a third party that is not an affiliate
of MidCountry Bank. MidCountry Bank may also originate for its own account loans
which are not deemed to be military consumer loans made in the ordinary course
of business as previously conducted by Pioneer.

 

4.

Delivery of Services

During the term of this Agreement, MidCountry Bank shall provide to Pioneer or
Agent all of the Services, as more fully described in Exhibit A attached hereto
and made a part hereof. Pioneer agrees to accept and pay for the Services and
for any additional Services which may be requested by Pioneer or Agent and
provided pursuant to amendments to this Agreement.

 

5.

Fees and Payment

Pioneer will pay all fees due pursuant to Exhibit A as provided therein. Other
Services may be billed on a monthly or other periodic basis. Any payment not
received by MidCountry Bank within five (5) business days of its due date will
accrue interest at a rate of one and one-half percent (1.5%) per month, or the
highest rate allowed by applicable law, whichever is lower. Pioneer will be
responsible for and will pay all taxes and similar fees now in force or enacted
in the future imposed on the delivery of Services.

 

6.

Duties of MidCountry Bank

MidCountry Bank will provide all of the Services in accordance with all
applicable laws and regulations and such standards of service as generally
prevail in the financial services industry. MidCountry Bank shall indemnify
Pioneer and Agent and hold Pioneer and Agent harmless from and against any and
all liability, damages, and costs, including reasonable attorney fees, resulting
from MidCountry Bank’s failure to comply with the provisions of this Agreement.

 

2

 



 

--------------------------------------------------------------------------------

 

7.

Other Benefits to Certain Parties

In further consideration of the mutual benefits to MidCountry Bank and Pioneer
under this Agreement:

(a)       Pioneer hereby grants MidCountry Bank for the period ending upon
termination of this Agreement, unless otherwise extended as provided herein, (i)
the non-exclusive rights to use the intellectual properties, including trade
names and service marks, of Pioneer, and (ii) the right to use the Daybreak
system or such other system or systems as may be in use by MidCountry Bank from
time to time and all hardware and software associated with it. Notwithstanding
the foregoing, Pioneer shall retain all ownership rights.

(b)       During the term hereof, Pioneer hereby grants to MidCountry Bank the
right to market additional products and services to Pioneer’s borrowers. Pioneer
shall retain all other borrower relationship rights.

 

8.

Rights of Agent under Lending Agreement Upon Termination

Following the occurrence of an Event of Default under the Lending Agreement
which is not cured within the applicable cure period, if any, following notice
as provided in the Lending Agreement, should any Senior Debt then be
outstanding, MidCountry Bank agrees for itself and its successors and assigns,
that upon the written request of the Agent, it will:

(a)       perform loan maintenance and collection services, on all Customer
Notes securing Senior Debt for the Agent for a service charge equal to one
hundred ten percent (110%) of MidCountry Bank’s actual cost of providing such
services as the Agent may request, for the period commencing upon the date
requested by the Agent and ending on the earlier of (i) when all of the Customer
Notes owned by Pioneer have been collected; (ii) collection efforts for such
Customer Notes have been terminated at the direction of the Required Banks or
(iii) the Agent, at the direction of the Required Banks, gives a written notice
of termination to MidCountry Bank and Pioneer. Upon request from time to time by
the Agent, but in no event not more than once in every twelve (12) month period
commencing upon the date MidCountry Bank begins performing services under the
Lending Agreement for the Agent, MidCountry Bank shall, upon the request of the
Agent, provide the Agent with such information as it may reasonably request to
determine the basis upon which MidCountry Bank has calculated its actual cost of
providing services to the Agent under the Lending Agreement.

(b)       transfer possession and use of the Daybreak system, or other system or
systems being used by MidCountry Bank if the Daybreak system is not then in use,
and all hardware and software associated with it and all documents, instruments
and records pertaining to outstanding notes securing payment of Senior Debt to
the Agent or its designee at the expense of the Agent, and allow the Agent to
employ or otherwise use the services of all of MidCountry Bank’s employees
working in the Pioneer Military Lending Division of MidCountry Bank and which
are reasonably necessary, in the judgment of the Agent, to service and collect
outstanding notes securing payment of Senior Debt to be employed by the Agent or
its designee; and/or

 

3

 



 

--------------------------------------------------------------------------------

(c)       cooperate with the Agent to the extent reasonably requested in the
sale or transfer of all or any part of the outstanding Customer Notes securing
payment of Senior Debt to one or more third parties. For purposes of Section
11.2(ii) of the Lending Agreement, Pioneer hereby agrees that any and all rights
given to MidCountry Bank in Section 7(a) of this Agreement shall be given to the
Agent, or its designee including MidCountry Bank, for a period extending until
all Customer Notes securing payment of Senior Debt have been collected or, in
the judgment of the Agent, be deemed to be uncollectible.

If MidCountry Bank performs loan maintenance and collection services at the
request of the Agent pursuant to Section 11.2(ii) of the Lending Agreement,
MidCountry Bank hereby agrees that the Agent shall have the same indemnity
protection which is provided to Pioneer in Section 6 of this Agreement and the
fees set forth in Exhibit A attached hereto shall not apply. The foregoing
provisions shall apply and not be affected by the termination of this Agreement.

If the Agent elects to proceed pursuant to Section 11.2(ii) of the Lending
Agreement, MidCountry Bank shall have no obligation to maintain the Daybreak
system, or other system or systems being used by MidCountry Bank if the Daybreak
system is not then in use, and hardware, software, documents, or instruments
associated with it after such one (1) year period or such shorter period if the
Agent selects a shorter period, unless otherwise agreed in writing between
MidCountry Bank and the Agent. MidCountry Bank agrees to cooperate with the
Agent to effect a smooth transition of such services and the Daybreak system, or
other system or systems being used by MidCountry Bank if the Daybreak system is
not then in use and related items described in the immediately preceding
sentence to the Agent or its designee at the end of the period described in the
immediately preceding sentence.

 

9.

Amendments

This Agreement may not be amended except in writing with the written consent of
MidCountry Bank, Pioneer and Agent or its successor as Agent under the Lending
Agreement and the Required Banks.

 

10.

Miscellaneous

MidCountry Bank shall not be deemed to be in default of any provision of this
Agreement or be liable for any delay, failure of performance or interruption of
the provision of Services to Pioneer or Agent resulting solely from any event of
force majeure. This Agreement is made under and will be governed by and
construed in accordance with the laws of the State of Nevada and applicable
federal laws and regulations. Exclusive venue for all disputes arising out of or
relating to this Agreement shall be the state and federal courts in Nevada and
each party irrevocably consents to such personal jurisdictions and waives all
objections thereto. The waiver of any breach or default of this Agreement will
not constitute a waiver of any subsequent breach or default, and will not act to
amend or negate the rights of the waiving party. No party may sell, assign or
transfer its rights or delegate its duties under this Agreement either in whole
or in part without the prior written consent of the other parties, and any
attempted assignment or delegation without such consent will be void; provided,
however, if MidCountry Bank is performing Services for the Agent pursuant to
Section 8 hereof, the Agent, upon prior notice to MidCountry Bank and Pioneer,
may assign all of its rights hereunder to any person or entity at the direction
of the Required Banks (as such term is defined in the Lending Agreement) and
upon any such assignment the assignee will be entitled to all of the rights
previously provided to the Agent hereunder. All notices, demands, requests or
other communications required or permitted under this Agreement shall be deemed
given when delivered personally to the last known address of

 

4

 



 

--------------------------------------------------------------------------------

each party hereto, sent by facsimile to the last known address of each party
hereto upon confirmation, sent and received by return receipt e-mail to the last
known address of each party hereto, or upon receipt of delivery to the last
known address of each party hereto of overnight mail. MidCountry Bank, Pioneer
and Agent are independent contractors and this Agreement will not establish any
relationship of partnership, joint venture, employment, franchise or agency
between MidCountry Bank, Pioneer or Agent. None of MidCountry Bank, Pioneer or
Agent will have any power to bind the other or incur obligations on another’s
behalf without the other’s prior written consent, except as otherwise expressly
provided herein. Except as expressly provided in this Agreement, this Agreement
may be changed only by a written document signed by authorized representatives
of MidCountry Bank, Pioneer and Agent.

This Agreement amends and restates in its entirety that certain Loan Sale and
Master Services Agreement dated June 1, 2007, as previously amended.

[SIGNATURE PAGE TO FOLLOW]

 

5

 



 

--------------------------------------------------------------------------------

The authorized officers of MidCountry Bank, Pioneer and the Agent hereby execute
this Agreement as of the Effective Date.

 

MIDCOUNTRY BANK, BY AND THROUGH

 

UMB BANK, N.A., AS AGENT

ITS PIONEER MILITARY LENDING

 

 

DIVISION

 

 

 

 

 

By:

/s/ David P. Turk 

 

By:

/s/ Douglas F. Page 

Name:

David P. Turk 

 

Name:

Douglas F. Page 

Title:

Chief Financial Officer - MidCountry Bank 

 

Title:

Exec. Vice President 

 

 

 

 

 

 

PIONEER FINANCIAL SERVICES, INC.

 

PIONEER MILITARY LENDING OF

 

 

GEORGIA, LLC

 

 

 

By:

/s/ Laura V. Stack 

 

By:

/s/ Laura V. Stack 

Name:

Laura V. Stack 

 

Name:

Laura V. Stack 

Title:

Treasurer 

 

Title:

Treasurer 

 

 

 

 

 

 

PIONEER MILITARY LENDING OF

 

MILITARY ACCEPTANCE

NEVADA, LLC

 

CORPORATION, INC.

 

 

 

By:

/s/ Laura V. Stack 

 

By:

/s/ Laura V. Stack 

Name:

Laura V. Stack 

 

Name:

Laura V. Stack 

Title:

Treasurer 

 

Title:

Treasurer 

 

 

 

 

 

 

PIONEER FUNDING, INC.

 

PIONEER MILITARY INSURANCE

 

 

COMPANY

 

 

 

By:

/s/ Laura V. Stack 

 

By:

/s/ Laura V. Stack 

Name:

Laura V. Stack 

 

Name:

Laura V. Stack 

Title:

Treasurer 

 

Title:

Treasurer 

 

 

 

 

 

 

PIONEER SALES SERVICES GMBH

 

ARMED SERVICES BENEFITS

 

 

 

By:

/s/ Laura V. Stack 

 

By:

/s/ Laura V. Stack 

Name:

Laura V. Stack 

 

Name:

Laura V. Stack 

Title:

Treasurer 

 

Title:

Treasurer 

 

 

 

 

 

6

 



 

--------------------------------------------------------------------------------

EXHIBIT A

Fees for Services

 

1.

Annual Relationship Fee

An annual fee of $33.86 for each loan and retail installment contract in the
Customer’s portfolio on the last day of each fiscal month. The fee is intended
to fairly reimburse the Bank for the costs associated with maintaining its
customers’ relationships and it will be paid in equal monthly installments
beginning on the 5th day after the Effective Date and on the 5th business day of
each month thereafter. The fee for the partial first year will be prorated and
based on the Customer’s portfolio on the day before the Effective Date. This fee
will also be adjusted annually on the basis of the annual increase or decrease
in the Consumer Price Index.

 

2.

Loan Origination Reimbursement Fee

A fee of $35.00 for each loan (not including retail installment contracts)
originated by the Bank and purchased by Funding. The fee is intended to fairly
reimburse the Bank for the costs associated with its loan origination expenses
and it will be paid at the time of loan purchase. This fee will be adjusted
annually on the basis of the annual increase or decrease in the Bank’s FAS 91
cost analysis.

 

3.

Servicing Fee

A servicing fee in an amount equal to 8.4% of the outstanding principal balance
of the Customers’ Loans serviced as of the last day of each month. The fee will
be paid on or before the 5th business day of each month. The Bank will retain
all ancillary revenue, including late charges and NSF fees. This fee will be
adjusted annually on the basis of the annual increase or decrease in the
Consumer Price Index.

 

7

 



 

 